Citation Nr: 0029284	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO. 94-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic sinusitis.  

2. Entitlement to service connection for Eustachian tube 
dysfunction.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1982 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran subsequently moved to 
Oklahoma, and the Muskogee RO currently has jurisdiction of 
the veteran's claims file.  

This case was before the Board in October 1998, at which time 
the issues of service connection for a hip disorder and a 
left shoulder disability were denied.  The issues of service 
connection for sinusitis and Eustachian tube dysfunction were 
remanded for additional development.  Such development was 
accomplished, and the case is now before the Board for final 
review.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  Clear and unmistakable evidence does not demonstrate that 
sinusitis or Eustachian tube dysfunction existed prior to 
service. 

2.  It has not been demonstrated that the veteran has chronic 
sinusitis or Eustachian tube dysfunction that is causally 
related to service.  


CONCLUSIONS OF LAW

Chronic sinusitis and Eustachian tube dysfunction were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's entry examination in February 
1981, clinical evaluation was noted to be normal.  There were 
no pertinent findings.  The veteran reported that she had 
been previously hospitalized for tonsillectomy and infected 
tonsils because of ear infections.  

Service medical records show that the veteran was seen for 
sinus problems in April 1982.  In April 1983, the assessment 
was pharyngitis.  An upper respiratory infection (URI) was 
treated in October 1984.  The veteran complained of 
difficulty hearing in May 1985.  

Service medical records dated in July 1986 indicate that the 
veteran complained of exposure to cigarette smoke and dust in 
her duty assignment.  The impressions were rule out 
dust/smoke allergies; nasal congestion; and sinus congestion.  

Service medical records dated in June 1988 show that the 
veteran complained of congestion, constipation and a runny 
nose.  The assessment was URI.  In July 1988, the veteran 
sought evaluation of a "knot" on the left side of her neck.  
She stated that she had a cold one week before.  In December 
1988, the veteran reported for medical treatment for cold 
symptoms of 10 days' duration.  The impression was 
bronchitis.  Later that month, the bronchitis was noted to 
have improved and there was minimal bronchospasm.  

Service medical records dated in March 1989 reveal that the 
veteran had complaints of coughing and clear, watery nasal 
congestion.  The impressions were mild laryngitis and left 
nasal/Eustachian tubal congestion.  Later that month, 
congestion was noted to have improved.  In April 1989, 
congestion had much improved.  In October 1989, the veteran 
complained of fuzz in her throat over a 2-week period.  The 
assessment was possible fungal infection or secondary 
reaction to antibiotics.  Later that month, the veteran 
reported slight worsening of a "cotton ball" feeling at the 
base of the neck.  The assessment was questionable 
superficial tongue infection.  

Service medical records dated in February and March 1990 
indicate that the veteran reported some tinnitus and 
decreased hearing.  The assessment was Eustachian tube 
dysfunction (ETD).  In May 1990, the veteran complained of 
discomfort in both her ears over the preceding few weeks.  
She reported that her ears had been bothersome to her and 
felt plugged at times since September 1989.  The pertinent 
assessment was probable intermittent ETD, probably vasomotor.  
In September 1990, the assessment was recurrent persistent 
probable ETD with a history of sinusitis in the past.  

Service medical records dated in April 1991 show that the 
veteran complained of an earache.  Objective examination was 
negative for abnormalities.  In August 1991, the veteran 
described a long history of ear problems.  The assessment was 
history of chronic ETD.  A sinus series demonstrated 
hypoplastic frontal sinuses; no radiographic evidence of 
sinus disease; and mastoids, especially right, appeared 
sclerotic, questionable history of mastoiditis.  In November 
1991, the veteran complained of sinus pressure and drainage 
into the back of the throat, ear pain, and difficulty 
breathing due to drainage.  The pertinent assessment was 
probable sinusitis.  

At the time of the veteran's service separation examination 
in August 1992, she reported a history of recurrent ear 
infections in childhood that were treated with tonsillectomy, 
with good results, though symptoms persisted in winter; 
treatment with antibiotics led to fair results.  The veteran 
also stated that she had chronic sinusitis in childhood and 
allergies in adulthood, with ongoing treatment of 
antihistamines and decongestants.  

The veteran was provided a VA general medical examination in 
November 1992.  She reported that she had sinusitis most of 
her life, and it was worse in Mississippi, the place of her 
birth.  She stated that ETD had been present for 4 years, 
with her ears popping, hissing and feeling plugged up.  On 
physical examination, the sinuses were negative.  The ears 
were free of perforation and discharge.  The pertinent 
diagnoses were history of sinusitis throughout most of life 
with no evidence of disease found and ETD with no evidence of 
increased inner ear pressure or other abnormality in relation 
to the Eustachian tube.  

Service department medical records dated in February 1993 
show that the veteran complained of coughing and sinus 
congestion.  The assessment was probable foreign body in the 
throat.  A few days later, the veteran complained of 10 days 
of URI symptoms.  The assessment was bronchitis versus 
atypical pneumonia.  In July 1993, the pertinent assessment 
was possible mild right otitis externa.  

The veteran provided testimony at a personal hearing at the 
RO in September 1994.  The veteran testified that she did not 
have ETD before she entered service.  Hearing transcript (T.) 
12.  The veteran stated that she had chronic sinus and ear 
problems throughout service.  T. 13.  Since service, the 
veteran indicated that she had a couple of ear infections for 
which antibiotics were prescribed.  T. 14.  She had 
antihistamines at home for treatment of ETD.  T. 15.  

The RO scheduled a VA examination for the veteran in April 
2000.  She subsequently contacted the RO to cancel that 
appointment and to inform the RO that she was unable to 
reschedule before June 1, 2000.  In letters dated in May 
2000, the RO informed the veteran of upcoming scheduled 
examinations on May 31, 2000, and on June 5, 2000.  The 
letters also informed the veteran of the importance of the 
examinations and that failure to report for the examinations 
could possibly adversely impact the determination of her 
claim.  The RO was subsequently informed by the medical 
service that the veteran did not report for the scheduled 
examinations.

A supplemental statement of the case was issued to the 
veteran in June 2000.  It was noted that the RO had sought 
medical treatment information from the veteran, to which 
there was no response and that the veteran had failed to 
report for several VA examinations.    

II.  Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111, 
38 C.F.R. § 3.304(b); see also Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  

There are medical principles so universally recognized as to 
constitute clear and unmistakable proof, and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303(c).  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a), Crowe v. Brown, 7 Vet. App. 238 (1994).  
It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

III. Analysis

The veteran was initially afforded VA examinations when she 
first applied for benefits.  However, in order to obtain the 
nature and etiology of any current disability of the sinuses 
or Eustachian tube, the Board remanded the case for an 
examination on those issues in October 1998.  The RO 
attempted to schedule examinations for the veteran, and she 
was informed of the importance of reporting for such 
examinations.  When she did not report for the examinations, 
the veteran was again informed of this lack of cooperation in 
a supplemental statement of the case.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim for compensation, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b) (2000).  

In September 2000 written arguments, the veteran's 
representative requested that the veteran be given another 
opportunity to report for a VA examination.  After a review 
of the evidence, the Board finds that the veteran did not 
provide any good cause of her failure to report for the 
previously assigned VA examinations.  Therefore, the Board 
does not concur that another opportunity to report for such 
examination is in order.  Id.  Additionally, the Board notes 
that the RO sought to comply with the 1998 remand request for 
obtaining all relevant medical records.  In sum, the duty to 
assist under 38 U.S.C.A. § 5107 has been met, and no further 
examination is in order.  See H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000).

In this case, the Board initially notes that no sinus or ETD 
abnormalities were found or were specifically reported at the 
time of the veteran's entry examination.  Although the 
veteran reported a history of tonsillectomy from past ear 
infections, there was no indication of sinusitis or ETD 
noted.  As noted above, 
38 C.F.R. § 3.304(b) provides that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  Id.  Therefore, there must be clear and 
unmistakable evidence to show that the veteran's claimed 
disabilities preexisted her military service.  After a review 
of the record, the Board finds that there is no clear and 
unmistakable evidence to overcome the presumption of 
soundness.  

At the time of the veteran's service separation examination, 
she again reported a history of recurrent ear infections in 
childhood as well as sinusitis in childhood.  Similarly, she 
reported during VA examination in 1992 that she had sinusitis 
most of her life.  On the other hand, she testified at her 
hearing that she did not have ETD before she entered service.   

In general, the veteran's own statement of preservice 
circumstances is not competent evidence that he [or she] had 
the same disorder prior to or during service.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).  However, there are 
circumstances in which the veteran's remarks may rebut the 
presumption of soundness.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of the appellant's 
own admissions during clinical evaluations...of a preservice 
history of psychiatric problems).  

The Board otherwise notes that a medical diagnosis following 
the 1992 VA examination was history of sinusitis throughout 
most of life.  Clearly, however, this opinion was based on 
the veteran's own reported history.  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable.  Vanerson v. West, 
12 Vet. App. 254, 261 (1999).  In the instant case, the 
Board, in considering all of the evidence, does not find that 
clear and unmistakable evidence demonstrates that either 
sinusitis or ETD existed prior to the veteran's service.  The 
history of "ear infections" reported at service entrance is 
not specific as to the disability entity of ETD or sinusitis 
and was further unsupported when clinical findings were 
normal.  Further, the history noted in the separation 
examination was also unsubstantiated by clinical/medical 
evidence of the claimed disorders prior to that time.  It was 
not until several years after being in service that the 
medical evidence shows the presence of either of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the Board finds that for these reasons, it 
cannot be concluded that this evidentiary picture constitutes 
clear and unmistakable evidence that sinusitis or ETD 
preexisted the veteran's service.  The Board finds that the 
presumption of soundness has not been rebutted for the 
veteran's period of active service.  

Since the presumption of soundness has not been overcome, the 
Board must determine whether the claimed disabilities were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131.  In 
this regard, the Board remanded the veteran's case in 1998 in 
order to ascertain the current nature and etiology of the 
veteran's claimed disabilities.  As discussed above, the 
veteran did not report for those examinations, and the 
requisite evidence was not thereby obtained.  Accordingly, 
the Board cannot find that the medical evidence is sufficient 
to show that sinusitis or ETD, if present, is causally 
related to service.  


ORDER

Service connection for chronic sinusitis and Eustachian tube 
dysfunction is denied.




		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


 

